IN THE SUPREME COURT OF THE STATE OF DELAWARE

PETER R. BRINCKERHOFF,          §
TRUSTEE OF THE PETER R.         §
BRINCKERHOFF REV. TR. U/A       §                      No. 534, 2017
DTD 10/17/97, on behalf of all others
                                §
similarly situated,             §                      Court Below: Court of Chancery
                                §                      of the State of Delaware
       Plaintiff Below,         §
       Appellant,               §                      C.A. No. 2017-0313-JTL
                                §
       v.                       §
                                §
KINDER MORGAN, INC., KINDER §
MORGAN ENERGY PARTNERS,         §
L.P., RICHARD KINDER, STEVEN J. §
KEAN, RONALD L. KUEHN, JR.,     §
ARTHUR C. REICHSTETTER, and     §
WILLIAM A. SMITH,               §
                                §
       Defendants Below,        §
       Appellees.               §
                                §

                                  Submitted: June 6, 2018
                                  Decided:   June 8, 2018

Before STRINE, Chief Justice; VALIHURA, VAUGHN, and TRAYNOR,
Justices; and RENNIE, Judge1 constituting the Court en Banc.

                                          ORDER

         This 8th day of June 2018, we affirm the judgment of the Court of Chancery

on the basis of its order dated November 14, 2017.2



1
    Sitting by designation under Del. Const. art. IV § 12.
2
    In re Brinckerhoff v. Kinder Morgan, Inc., 2017 WL 5483730 (Del.Ch. Nov. 14, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                 2